Worden, J.
Lucas sued the appellees before a justice of the peace, in an action of replevin for certain wheat. Appeal to the Common Pleas, where there was a trial by jury; verdict and judgment for the defendants, a new trial being refused.
*283On the trial, the plaintiff, to prove title in himself, offered in evidence a judgment recovered before a justice of the peace by one John A. Beal, against Dangeifield and Hahns, and an execution issued upon the judgment, and the constable’s return thereon; by which it appears that the constable levied upon certain wheat as the property of Dangerfield, and sold the same to the plaintiff.
This evidence was rejected, but on what ground does not appear. We do not perceive, any valid objection to the evidence offered, and none has been pointed out to us. We think the evidence was pertinent and relevant, and that it should have been admitted.
Per Ouriam. — The judgment below is reversed, with costs.